DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ALLOWANCE
Claims 1-3 are allowed.
The following is an examiner’s statement of reasons for allowance: None of prior art of the record discloses, teaches, and/or suggests a ceramic matrix composite member comprising a ceramic matrix composite reinforced by ceramic fiber, comprising: a body portion; and a joint portion joined integrally to the body portion, the joint portion occupying a part of a surface of the ceramic matrix composite member, wherein the body portion includes at least one hole extending towards an inside the body portion from a boundary surface between the body portion and the joint portion, and the at least one hole is filled with a matrix of the ceramic matrix composite, wherein the body portion includes a first region where a density of the ceramic fiber is relatively high and a second region wherein the density of the ceramic fiber is lower than that in the first region, and wherein the at least one hole exists so as to cut off a part of bundles of ceramic fiber in the second region as claimed in claim 1.
The closest prior art of the record discloses ROBERTS et al. (US 10,774648 B2) discloses methods for repairing CMC components comprising positioning a plurality of CMC plies at a damaged area of a CMC component and densifying the component and plies (abstract); 
Another closest prior art of the record discloses LEE et al. (US 2014/0272249 A1) discloses a method including identifying a damaged area in a ceramic matrix composite coating of an in-service component; applying a restoration slurry to the damaged area of the ceramic matrix composite coating (abstract); wherein the damaged area is removed and cleaned and roughed the exposed surface by grit blasting etc. (p.2, paragraphs 0018-0021).
One would know that the grit blasting of exposed surface would provide at least one hole on the surface of removed area (body portion as claimed).
However, it fails to disclose the ceramic matrix composite member wherein the second region wherein the density of the ceramic fiber is lower than that in the first region, and wherein the at least one hole exists so as to cut off a part of bundles of ceramic fiber in the second region as claimed in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEYUN LEE whose telephone number is (571)270-5114. The examiner can normally be reached Monday-Thursday 10am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N. Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFRY H AFTERGUT/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        

/Jaeyun Lee/
12/30/2021